Case 19-04700-LA11 Filed 08/13/19 Entered 08/13/19 09:09:37 Doc6 Pg.1iof2

1 David W. Brody, CSB 112373

Kenneth R. Shemwell, CSB 279832

2 || LAW OFFICES OF DAVID W. BRODY
1350 Columbia Street, Suite 403

3 San Diego, California 92101

Telephone: (619) 546-9200

4 || Facsimile: (619) 546-9270

E-mail: dbrody@brody-law.com

13

 

5
6 || Attorneys for Creditor,
|} PACIFIC PREMIER BANK
7 .
8 UNITED STATES BANKRUPTCY COURT
9 | SOUTHERN DISTRICT OF CALIFORNIA
10
11 In Re: ) Case No.19-04700-LA11
) |
12 SAMM SOLUTIONS, INC., dba BTS) Chapter 11
. RESEARCH, ) |
) REQUEST FOR SPECIAL NOTICE
Debtor. )
14 ) ASSIGNED FOR ALL PURPOSES TO:
) HONORABLE LOUISE DECARL ADLER
15 )
16 PLEASE TAKE NOTICE that the undersigned hereby appears in the above-captioned case

17 || on behalf of Creditor PACIFIC PREMIER BANK, a California state-chartered bank (“PPB”) and,
18 pursuant to Federal Rules of Bankruptcy Procedure, Rules 2002 and 9010(b), and Bankruptcy Code,
19 § 1109(b), hereby requests special notice of all matters as to which notice is given or required to be
20 given, and requests that all papers served in this case be delivered to and served upon the undersigned

21 at the address set forth below:

 

22 David W. Brody, CSB 112373
Kenneth R. Shemwell, CSB 279832
23 LAW OFFICES OF DAVID W. BRODY
1350 Columbia Street, Suite 403
24 San Diego, California 92101
Telephone: (619) 546-9200
25 Facsimile: (619) 546-9270
E-mail:dbrody@brody-law.com bknotice@brody-law.com
26
///-
27
///
28
In Re: SAMM Solutions, Inc. dba BTS Research ]

Case No. 19-04700-LA11
Request for Special Notice

 

 

 

 
Case 19-04700-LA11 Filed 08/13/19 Entered 08/13/19 09:09:37 Doc6 Pg. 2of2

10
11
12
13

14

15
16
17
18
19
20.
21
22
23
24
25
26
27
28

 

 

PLEASE TAKE FURTHER NOTICE that pursuant to § 1109(b) of the Bankruptcy Code,
the foregoing demand includes not only the notices and papers referred to in the above-mentioned

Federal Rules of Bankruptcy Procedure, but also, without limitation, all orders and notices of

applications, motions, petitions, pleadings, requests, complaints or demand, whether formal or

informal, written or oral, or transmitted or conveyed by mail delivery, telephone, telegraph, or
otherwise, which are served or otherwise affect PPB or PPB’s collateral.
Respectfully Submitted,
Dated: August 8, 2019 LAW OFFICES OF DAVID W. BRODY
By: /s/ David W_ Brody

David W. Brody
Attorneys for Creditor, PACIFIC PREMIER BANK

UACLIENT\PACIFIC PREMIER BANK\SAMM SOLUTIONS\RSN.wpd |

In Re: SAMM Solutions, Inc. dba BTS Research 2
Case No. 19-04700-LAI1
Request for Special Notice

 

 
